DETAILED ACTION
This action is response to application number 16/950,657, dated on 03/03/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (R1-1801509, hereinafter 3GPP-509).

Claims 1, 20, 3GPP-509 discloses a network access node (RAN, base station; page 1, introduction section) for a wireless communication system (in L TE, the SI-PDCCH and SI-PDSCH mentioned at the bottom of page 2 are transmitted by the base station), the network access node comprising a processor (processor of the RAN, base station) and a non-transitory memory (memory of the RAN, base station) coupled to the processor and having processor-executable instructions stored (processor of the RAN, base station couple to memory with instruction of the RAN, base station) thereon, which when executed, cause the network access node to perform a method, comprising:
obtaining a content type (obtaining the SI identifier/index as the type of SI information of the SI PDSCH transmissions; section 2.2) for a first data packet (the SI-PDSCH transmissions; section 2.2) for a client device (client device/UE implementing the method; observation 1; page 2; section 2.1, SI-PDCCH ambiguity) (the SI-PDSCH, mentioned at the beginning of subsection "SI identifier indicated in CRC bits of PDCCH implicitly" in section 2.2 is characterized by a SI index, representing the type of SI information);
selecting a subset of bits among a set of bits (CRC bits) in a second data packet (a second data packet; SI-PDCCH) associated with the first data packet (associated with the SI-PDSCH transmissions; section 2.2) based on the content type for the first data packet (based on the SI identifier/index as the type of SI information of the SI PDSCH transmissions; section 2.2)(See beginning of subsection "SI identifier indicated in CRC bits of PDCCH implicitly" in section 2.2: "the CRC bits are masked by a bit sequence related to SI-RNTI and SI index both" .... "Different cyclic shifted SI-RNTI used as the scrambling bits", wherein the second data packet is the SI-PDCCH corresponding to the first data packet, i.e. the SI-PDSCH);
scrambling the selected subset of bits with a first scrambling sequence associated with an identity of the client device (section 2.2: "the CRC bits are masked by a bit sequence related to SI-RNTI and SI index both" .... "Different cyclic shifted SI-RNTI used as the scrambling bits");
transmitting the second data packet to the client device (the SI-PDCCH transmission to UE; section 2.2); and
transmitting the first data packet to the client device (the SI-PDSCH transmissions to UE; section 2.2) or receiving the first data packet from the client device (reception of uplink data packets by the base station transmitted on the uplink by the UE).
3GPP-509 does not explicitly disclose a first packet transmission and a second packet transmission from a base station/NR/RAN to UE.  However 3GPP-509 discloses the SI-PDSCH and SI-PDCCH messages are transmitted by a base station to UE as shown in Fig. 1 and how the overlapping of these messages in transmission to UE would lead to ambiguity for UE which require solutions as proposed in section 2.2
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide a first PDSCH packet transmission and a second PDCCH packet transmission from a base station/NR/RAN to UE as taught by 3GPP-509 in order to solve the ambiguity of UE to receive these packets and messages transmitted by a base station (observation 1; section 2.2).

Claims 2, 13, 3GPP-509 discloses wherein the set of bits are cyclic redundancy check parity bits arranged adjacent to payload bits in the second data packet (“SI identifier indicated in CRC bits of PDCCH implicitly”; section 2.2), and wherein selecting the subset of bits among the set of bits (selecting CRC bits) comprises:
selecting a subset of cyclic redundancy check parity bits (CRC bits) with an offset of bits from the payload bits (number of offset/cyclic shift bits from the end of the payload for transmission of SI-PDCCH transmissions with CRC mask; section 2.2), wherein the offset of bits is determined by the content type for the first data packet (applying a cyclic shift of SI-RNTI as the scrambling bits indicating content type which is equivalent to applying an offset indicating content type; different cyclically shifted versions of the scrambling sequence, i.e. SI-RNTI are applied to the CRC to indicate a content type, i.e. SI index).

Claim 3, 3GPP-509 discloses wherein the method further comprises:
selecting the subset of cyclic redundancy check parity bits (selecting CRC bits) with a first offset of bits (with first offset bits/ with the first cyclic shift of SI-RNTI; section 2.2) from the payload bits in response to the content type for the first packet being a first service type (in response to the content type for the SI-PDSCH transmissions to UE; section 2.2)(applying a first cyclic shift of the SI-RNTI equivalent to applying a first offset indicating content type; different cyclically shifted versions of the scrambling sequence, i.e. SI-RNTI are applied to the CRC to indicate a content type, i.e. SI index; section 2.2; "the CRC bits are masked by a bit sequence related to SI-RNTI and SI index both" .... "Different cyclic shifted SI-RNTI used as the scrambling bits"); and
selecting the subset of cyclic redundancy check parity bits (selecting CRC bits) with a second offset of bits (with second offset bits/ with the second cyclic shift of SI-RNTI; section 2.2) from the payload bits in response to the content type for the first packet being a second service type (in response to the content type for the SI-PDSCH transmissions to UE; section 2.2) (applying a second cyclic shift of the SI-RNTI equivalent to applying a second offset indicating content type; different cyclically shifted versions of the scrambling sequence, i.e. SI-RNTI are applied to the CRC to indicate a content type, i.e. SI index; section 2.2; "the CRC bits are masked by a bit sequence related to SI-RNTI and SI index both" .... "Different cyclic shifted SI-RNTI used as the scrambling bits").

Claims 4, 14, 3GPP-509 discloses wherein different offsets of bits from the payload bits are associated with different content types for the first data packet (applying different cyclic shift of the SI-RNTI equivalent to applying different offsets indicating content type; different cyclically shifted versions of the scrambling sequence, i.e. SI-RNTI are applied to the CRC to indicate a content type, i.e. SI index).

Claims 5, 15, 3GPP-509 discloses wherein the cyclic redundancy check parity bits comprise 24 bits and the first scrambling sequence comprises 16 bits (using CRC and scrambling sequence (number of bits 24 and 16 are optional);  section 2.2; "the CRC bits are masked by a bit sequence related to SI-RNTI and SI index both" .... "Different cyclic shifted SI-RNTI used as the scrambling bits").

Claims 6, 16, 3GPP-509 discloses wherein each offset of bits from the payload bits is a 0 to 8 offset of bits (applying a cyclic shift equivalent to applying an offset indicating content type (number of bits of offset from 0 to 8 is optional); different cyclically shifted versions of the scrambling sequence, i.e. SI-RNTI are applied to the CRC to indicate a content type, i.e. SI index; section 2.2; "the CRC bits are masked by a bit sequence related to SI-RNTI and SI index both" .... "Different cyclic shifted SI-RNTI used as the scrambling bits").

Claims 8, 17, 3GPP-509 discloses wherein the first scrambling sequence is a radio network temporary identifier of the client device (section 2.2; "the CRC bits are masked by a bit sequence related to SI-RNTI and SI index both" .... "Different cyclic shifted SI-RNTI used as the scrambling bits").

Claims 9, 18, 3GPP-509 discloses transmitting the first data packet in a physical downlink shared channel to the client device (the SI-PDSCH transmissions to UE; section 2.2); or
receiving the first data packet in a physical uplink shared channel from the client device (reception of uplink data packets by the base station transmitted on the uplink by the UE); and
transmitting the second data packet in a physical downlink control channel associated with the physical downlink or uplink shared channel to the client device (the SI-PDCCH transmission to UE; section 2.2).

Claims 10, 19, 3GPP-509 discloses wherein the content type for the first data packet is associated with at least one of: a latency requirement and a reliability requirement (new radio (NR) data packet communication as a possible implementation and described in section 2.1,  is known in the art as being associated with the latency requirement and a reliability requirement; see also Tsai et. al. (US 2017/0332359 A1)).

Claim 11, the limitation of claim 11 analyzed with respect to claim 1, the further limitation of claim 11 disclosed by 3GPP-509, a client device (client device/UE implementing the method; observation 1; page 2; section 2.1, SI-PDCCH ambiguity) for a wireless communication system (in LTE; section 2.2), the client device being configured to comprising a processor (processor of the client device/UE implementing the method; observation 1; page 2; section 2.1, SI-PDCCH ambiguity) and a non-transitory memory coupled to the processor and having a processor-executable instructions stored thereon (memory with instruction coupled to processor of the client device/UE implementing the method; observation 1; page 2; section 2.1, SI-PDCCH ambiguity).

Claim 12, 3GPP-509 discloses calculating a metric for the payload bits in the second data packet (determining subset CRC bits; "SI identifier indicated in CRC bits of PDCCH implicitly" in section 2.2: "the CRC bits are masked by a bit sequence related to SI-RNTI and SI index both" .... "Different cyclic shifted SI-RNTI used as the scrambling bits", wherein the second data packet is the SI-PDCCH corresponding to the first data packet, i.e. the SI-PDSCH);
descrambling a plurality of subset of bits in the set of bits using the first scrambling sequence to obtain a plurality of descrambled metrics (descrambling bits; "SI identifier indicated in CRC bits of PDCCH implicitly" in section 2.2: "the CRC bits are masked by a bit sequence related to SI-RNTI and SI index both" .... "Different cyclic shifted SI-RNTI used as the scrambling bits", wherein the second data packet is the SI-PDCCH corresponding to the first data packet, i.e. the SI-PDSCH); and
determining the content type for the first data packet based on a match between the metric for the payload bits and one of the plurality of descrambled metrics (determining the content type of the corresponding first data packet, i.e. the SI-PDSCH; section 2.2.).

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
4/30/2022